Citation Nr: 0406524	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-09 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation higher than thirty (30) percent 
for service-connected right shoulder disability, status post 
right shoulder separation and resection of the distal 
clavicle.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1991 to 
September 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in February 2000, which increased the rating for 
service-connected right shoulder disability (residuals of 
separation of the right shoulder, with resection of the 
distal clavicle) from 10 to 20 percent, effective on 
September 2, 1999.  This appeal ensued.  Subsequently, in a 
March 2003 rating decision, the RO again increased the rating 
for this disability to 30 percent, effective on September 2, 
1999.  The veteran seeks a disability rating higher than 30 
percent.   

In connection with this appeal, a personal hearing before a 
Veteran's Law Judge of the Board, sitting in Atlanta, 
Georgia, was scheduled to be held in November 2000.  The 
veteran did not appear for the hearing.  


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  There is no nonunion, malunion, or dislocation with 
respect to the right shoulder joint.  There is mild, 
favorable ankylosis on the right shoulder joint at the 
flexion and abduction of the elbow.  

3.  The range of motion of the right shoulder joint is 160 
degrees (flexion); 160 degrees (abduction); and 90 degrees 
(external and internal rotation).  It is not limited by lack 
of endurance, fatigue, weakness, or incoordination.   

4.  The veteran's right shoulder disability is manifested by 
pain, particularly with repetitive use of the right upper 
arm.  The veteran is unable to raise his right hand above his 
head, but is able to perform most daily household tasks.  His 
disability is not significant enough to preclude gainful 
employment or effective use of his right hand. 

5.  There is normal range of motion of the left shoulder, 
with no limitations using the left upper extremity due to 
pain, fatigue, weakness, lack of endurance, or 
incoordination.   


CONCLUSION OF LAW

Criteria for an evaluation higher than 30 percent for 
service-connected right shoulder disability, status post 
separation of the right shoulder, with resection of the 
distal clavicle, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10; 4.14; 4.21; 4.40; 4.45; 4.59; 4.71, 
Plate I; 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in February 2003, the RO advised the veteran of VA's duties, 
including the duty to assist; where and when to send 
information and evidence substantiating the claim; and who to 
call if he has any questions or needs assistance.  The letter 
also explained what the veteran could do to help the VA 
assist him in substantiating his claim, and what the VA would 
do on its own in substantiating the claim.  Further, the 
record shows that the RO sent the veteran a copy of VA's 
regulations in 38 C.F.R. § 3.159 (concerning the VA's duty to 
assist) along with the March 2003 Supplemental Statement of 
the Case (SSOC).  The Board accordingly finds that VA has 
fulfilled its duty-to-notify obligations consistent with VCAA 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claim folder relevant 
evidence, which includes VA compensation and pension 
examination reports and radiology reports prepared in 
connection with this claim.  Moreover, neither the veteran 
nor his representative submitted any additional evidence 
following the issuance of the March 2003 SSOC.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  





II.  Increased Rating for Service-Connected Right Shoulder 
Disability

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  Pertinent regulations do not require 
that all cases show all findings specified by the rating 
schedule, but that findings sufficient to identify the 
disease and the resulting disability, as well as coordination 
of the rating with impairment of function, will be expected 
in all cases.  38 C.F.R. § 4.21 (2003).

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (2003).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  Id.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon the lack of usefulness of the affected 
part or systems.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

Moreover, in cases of evaluation of orthopedic injuries there 
must be adequate consideration of functional impairment, 
including impairment from painful motion, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The medical nature of the particular disability to 
be rated under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  If 
a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of Sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 
(August 14, 1998).  However, the same symptomatology may not 
result in multiple, separate ratings for the same disability 
or disease manifestation under multiple diagnoses so as to 
violate the rule against pyramiding.  38 C.F.R. § 4.14.

With respect to disability rating criteria applicable to this 
claim, under 38 C.F.R. § 4.71a, Diagnostic Code 5200, for the 
major arm, a 30 percent evaluation is warranted for favorable 
ankylosis of the scapulohumeral articulation with abduction 
to 60 degrees, with ability to reach the mouth and head.  A 
40 percent evaluation is warranted with intermediate 
ankylosis between favorable and unfavorable.  A 50 percent 
evaluation would be warranted with unfavorable ankylosis and 
abduction limited to 25 degrees from the side.  For the minor 
arm, a 20 percent evaluation is warranted for favorable 
ankylosis of the scapulohumeral articulation with abduction 
to 60 degrees.  A 30 percent evaluation is warranted with 
intermediate ankylosis between favorable and unfavorable.  A 
40 percent evaluation would be warranted with unfavorable 
ankylosis and abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where the motion of the major or minor arm is at shoulder 
level, or where the motion of the minor arm is limited to 
midway between side and shoulder level.  A 30 percent rating 
is warranted where motion of the major arm is limited to 
midway between the side and shoulder level.  A 30 percent 
rating is also warranted where motion of the minor arm is 
limited to 25 degrees from the side.  A 40 percent rating is 
warranted where motion of the major arm is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2003).

Other impairment of the humerus of the major arm is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Loss of the 
humeral head warrants assignment of an 80 percent evaluation.  
Nonunion warrants a 60 percent evaluation and fibrous union 
warrants assignment of a 50 percent evaluation.  Recurrent 
dislocation of the shoulder at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements warrants 
assignment of a 30 percent rating.  With infrequent episodes 
and guarding of movement only at shoulder level, a 20 percent 
evaluation is warranted.  Malunion with marked deformity 
warrants a 30 percent rating; with moderate deformity, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2003).

Other impairment of the humerus of the minor arm also is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Loss of the humeral head warrants assignment of a 70 percent 
evaluation.  Nonunion warrants a 50 percent evaluation and 
fibrous union warrants assignment of a 40 percent evaluation.  
Recurrent dislocation of the shoulder at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants assignment of a 20 percent rating.  With 
infrequent episodes and guarding of movement only at shoulder 
level, a 20 percent evaluation is warranted.  Malunion with 
marked or moderate deformity warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2003).

Under Diagnostic Code 5203, a 10 percent rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for dislocation of the clavicle or 
scapula or for nonunion of the clavicle or scapula with loose 
movement.  The disability may also be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2003).

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See 38 C.F.R. 4.1 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In claims for increased 
evaluations for service-connected disabilities, current 
extent of disability is of primary concern.  Id.  
Accordingly, in such claims, as the one here, the Board looks 
primarily to contemporaneous evidence of the extent of the 
disability claimed. 



The record indicates that two VA medical examinations were 
performed in connection with this claim.  The more recent of 
the two was performed in March 2003.  The report of this 
examination provides that the veteran has had significant 
popping and snapping in the right shoulder, and the inability 
to raise his hand above the head.  He is able to perform 
daily household activities, but cannot shop, garden, mow the 
lawn, or push a vacuum cleaner.  He is right-hand dominant.  

Upon physical examination, the range of motion of the veteran 
right shoulder joint was 160 degrees (flexion, with pain); 
160 degrees (abduction, with pain); and 90 degrees (external 
and internal rotation).  Pain was the major limitation for 
the active range of motion of the shoulder joint.  It is not 
limited by lack of endurance, fatigue, weakness, or 
incoordination.  There is mild, favorable ankylosis on the 
right shoulder joint at the flexion and abduction of the 
elbow.  See March 2003 examination report.  

The left shoulder appeared normal.  As for range of motion of 
the left shoulder, the veteran had 180 degrees in flexion; 
180 degrees for abduction; and 90 degrees for external and 
internal rotation.  These are normal range-of-motion 
findings.  See 38 C.F.R. § 4.71, Plate I.  Further, the range 
of motion is not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  See March 2003 examination 
report.    
  
Radiographic testing also was performed in connection with 
the March 2003 examination.  The testing reports provide that 
there is widening of the acromioclavicular (AC) joint of the 
right shoulder, which may indicate AC joint separation.  As 
for the right clavicle, there was widening of the AC joint 
over 1 cm.  Again, it is noted that this could indicate AC 
joint separation.  There is no radiological evidence of 
nonunion, malunion, or dislocation.

The veteran was diagnosed with status post right shoulder 
separation, with restriction of the distal clavicle.  See 
March 2003 examination report.



The VA examiner opined that the veteran should be able to 
continue performing his job as a "Territorial Manager," but 
that, he may have difficulty lifting or carrying objects 
overhead, if his job requires such activity.  Further, due to 
slight ankylosis, even simple tasks, such as combing hair, 
could be painful.  Any repetitive motion using the right 
upper extremity could be painful and result in reduced range 
of motion; however, these restrictions would not be 
significant enough to prevent him from retaining gainful 
employment or from using his right (dominant) hand 
effectively.  See March 2003 examination report.  
          
The other VA medical examination was performed in December 
1999.  Significantly, the report of this examination shows 
that X-rays of the right shoulder and clavicle resulted in 
negative findings, but that the veteran had decreased range 
of motion of his right shoulder (flexion at 110 degrees; 
extension at 150 degrees; external and internal rotation at 
90 degrees; abduction at 180 degrees).  There were no 
constitutional signs of arthritis.  The veteran had 
subjective complaints of pain, instability, and weakness in 
the right shoulder.    

The record does not contain any private treatment or testing 
records in connection with the claim.  

As for non-medical evidence, the record shows that the 
veteran maintains that his shoulder disability has 
significantly impaired his ability to perform his jobs, 
including positions as a warehouse worker and long-distance 
driver.  See veteran's notice of disagreement and appeal to 
the Board (VA Form 9).  

For the following reasons, the Board finds that a rating 
higher than 30 percent for the veteran's right shoulder 
disability is not warranted.  First, there is no nonunion, 
malunion, or dislocation at the right shoulder joint.  The 
veteran does have a mild, favorable ankylosis on the right 
shoulder joint at the flexion and abduction of the elbow.  
Nonetheless, the range of motion of the right shoulder joint 
appears to be close to normal range of motion based upon 38 
C.F.R. § 4.71 Plate I figures - that is, he has 160 degrees 
of a normal range of 180 for flexion, with pain; 160 degrees 
of a normal range of 180 for abduction, with pain; and a 
normal 90 degrees in external and internal rotation.  It is 
not limited by lack of endurance, fatigue, weakness, or 
incoordination.  There is pain in using the right upper 
extremity, but the veteran is able to hold gainful employment 
and perform most household tasks.  He is not hindered from 
using his dominant hand effectively.  

To warrant the next higher rating of 40 percent, evidence of 
intermediate ankylosis of the scapulohumeral articulation 
between unfavorable and favorable for the right arm 
(Diagnostic Code 5200), or limitation of motion of the right 
arm to 25 degrees from the side (Diagnostic Code 5201) would 
be required.  Or, there would be required evidence of 
nonunion or fibrous union of the humerus of the right arm (50 
to 60 percent under Diagnostic Code 5202).  There is no such 
evidence here.  As for Diagnostic Code 5203 (malunion of the 
clavicle or scapula), the highest rating permissible is 20 
percent, below the veteran's current rating of 30 percent.  
Moreover, there is no evidence of adverse effect of the right 
shoulder disability on his ability to use his left/non-
dominant extremity or shoulder, and the range of motion for 
the left upper extremity apparently is within normal limits.  
See 38 C.F.R. § 4.71, Plate I figures and March 2003 
examination report.    

In light of the above findings, the Board finds that the 
preponderance of the evidence is against the claim.  In such 
a case, the Board does not resolve the benefit of any 
reasonable doubt in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.13 (2003); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation higher than thirty (30) percent for service-
connected right shoulder disability, status post right 
shoulder separation and resection of the distal clavicle, is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



